Citation Nr: 0416002	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from May 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for PTSD and 
assigned a 10 percent rating retroactively effective from 
January 31, 2002.  The veteran wants an initial rating higher 
than 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In his April 2003 VA Form 646, the veteran's representative 
indicated the veteran had received treatment for his PTSD at 
the Wheeling Veterans Outreach Center.  Likewise, during the 
February 2002 VA examination and during the February 2004 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the veteran also reported that he 
had received individual and group counseling at the Wheeling 
Vet Center.  There is no indication the RO ever attempted to 
obtain any of these relevant treatment records, however



Additionally, in the April 2003 VA Form 646, the veteran's 
representative also stated the veteran had received treatment 
for his PTSD at the VA Medical Center (VAMC) in Pittsburgh.  
Similarly, the veteran testified during his February 2004 
videoconference hearing that he had received relevant 
treatment at the Pittsburgh VAMC.  While the Board realizes 
that VA medical records dated from April 2002 through January 
2003 and in January 2004 are of record, those from January 
2003 through January 2004 and from January 2004 to the 
present are not currently in the claims file.  Further, it is 
unclear whether the veteran received other treatment from VA 
prior to April 2002.

There is no indication the RO attempted to obtain the above-
cited records, which may contain important medical evidence 
or confirmation of earlier events.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").

Note also that, in March 2004, the veteran submitted a 
statement from the Social Security Administration (SSA) 
confirming that he receives disability benefits from this 
agency.  He also submitted a partial copy of a January 2004 
Notice of Award.  But the underlying application, medical 
records, and notice to him as to a determination of 
entitlement to disability benefits are not of record.  These 
records are relevant to his current claim with VA and, 
therefore, also must be obtained and associated with the 
other evidence in his claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).



Still other records show the veteran underwent a VA 
examination for his PTSD in February 2002, but in connection 
with his claim for service connection for this condition (as 
opposed to assess the severity of it for rating purposes).  
And unfortunately as a consequence, the examination report 
does not contain the objective clinical findings necessary to 
properly evaluate his PTSD under the rating schedule, from 
the effective date of service connection to the present.  
See Fenderson, 12 Vet. App. at 125-26.  Questions abound 
concerning his current mental status based on the VA 
examination report, other VA medical records, and a private 
medical record.  So his current disability picture is 
unclear.  Also, his recent testimony during his February 2004 
videoconference hearing raised additional concerns regarding 
this as he described a whole litany of symptoms.  He also 
said that he is taking 6 different medications.

In this regard, the Board observes that the veteran has 
received a vast array of Global Assessment of Functioning 
(GAF) scores-ranging from 48 in January 2004 to 80-85 at his 
February 2002 VA examination, without an explanation as to 
the patent disparities between these scores and without 
differentiation of the impact of his nonservice-connected 
disabilities on them.  Moreover, none of his care providers 
have attempted to distinguish between the functional 
impairment caused by his nonservice-connected disorders, 
including his heart disease, and his service-connected PTSD 
in an effort to accurately evaluate the manifestations and 
extent of his PTSD symptomatology and the resulting social 
and occupational impairment.  For instance, the January 2004 
VA medical record indicates his PTSD symptoms increased after 
his myocardial infarction (heart attack).  As such, the Board 
cannot render an informed decision concerning the level of 
disability attributable to his service-connected PTSD, in 
particular, in the absence of specific medical information 
regarding his coexisting disabilities.  See Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
See also Mittleider v. West, 11 Vet. App. 181, 182 (1998).



A medical opinion is especially needed concerning this 
possible distinction between these various conditions because 
the March 2004 letter from the SSA indicates the veteran 
became disabled as of July 2003 due to chronic ischemic heart 
disease and "anxiety disorders."  However, it is unclear 
whether, and to what extent, his service-connected PTSD is 
included in (i.e., part and parcel of) these "anxiety 
disorders," in relation to his other nonservice-connected 
psychiatric disorders.  Thus, he should undergo another VA 
psychiatric examination in order to, if possible, better 
delineate his various mental disorders, to assess the 
severity, symptomatology, and manifestations of his PTSD, in 
particular, and to clarify and reconcile the vastly different 
GAF scores that he has received thus far.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an initial rating higher 
than 10 percent for his PTSD, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

2.  Obtain the complete records of the 
veteran's treatment at the Pittsburgh, 
Pennsylvania VAMC, prior to April 2002, 
from January 2003 through January 2004, 
as well as any records from January 2004 
to the present.

3.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Wheeling Veterans Outreach Center 
concerning any counseling and care he 
received at that facility for his PTSD 
from January 2002 to the present.

4.  Also ask the veteran to provide the 
names and addresses of any additional 
health care providers who have treated 
him for mental illness in recent years, 
whether service-connected or not.  And 
after securing any necessary 
authorization, obtain and associate with 
the claims file records of this 
treatment.

5.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

6.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between January 
2002 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD from other 
conditions that are not service-
connected (whether mental and/or 
physical).  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

7.  Then readjudicate the veteran's claim 
for an initial rating higher than 10 
percent for his PTSD in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


